Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “reading unit” and “determining unit” in claims 1-11, the “detection unit” in claims 4-8, the “control unit” in claims 9-11, the “obtaining unit” and “learning unit” in claim 14 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “reading unit” (100) covers the image reading hardware described in in the specification (see par. 35). The “control unit” (130) cover the processing hardware described in in the specification (see par. 34). The “determining unit” (305/1007 in 150) and “detection unit” (1005 in 150), “obtaining unit” (301/1001 in 150), and “learning unit” (303/1003 in 150) cover the processing hardware described in in the specification (see par. 34 and 37).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-3 and 9-13, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining whether there is a missing page in the read images of the target original by applying, to a learned model, determination data based on a pair of consecutively-generated read images of the target original.
Referring to claims 4-8 and 17-18 the prior art searched and of record neither anticipates nor suggests in the claimed combinations, detecting a value of a consecutive number element described in each read image by applying, to a learned model, detection data based on each read image of the target original, and determining whether there is a missing page between a first read image and a second read image of the target original based on relationship between a value of the consecutive number element detected for the first read image and a value of the consecutive number element detected for the second read image.
Referring to claims 14-16 the prior art searched and of record neither anticipates nor suggests in the claimed combinations, deriving, through machine learning using the 
Referring to claims 19-21 the prior art searched and of record neither anticipates nor suggests in the claimed combinations, deriving, through machine leaning using the obtained input and training data, the learned model for detecting a value of a consecutive number element described in each page from detection data based on a read image of each page of a target original consisting of a plurality of pages.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
---IMAGE READING AND LEARNING APPARATUS, METHOD, AND PROGRAM PRODUCT FOR DETERMINING A MISSING PAGE USING A LEARNED MODEL AND DERIVING THE LEARNED MODEL---.
To correct a minor typographical error and consequently remedy a potential antecedent basis issue, the claims have been amended as follows: 
In claim 4, on line 5, changed “detecting” to ---detection---.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the 
Applicant has provided an explanation of relevance of cited document on pages 1-2 of the specification.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogasawara (US 20090240982 A1) discloses detecting a page missed by failure of reading in the document based on identification information of each extracted page, and a display portion for prompting reading of the document by displaying the missing page, in which when an instruction of rereading is given.

Murata (US 20080193051 A1) outputs page number position information to indicate a position of a page number on an original document, generates image data of the original document by optically reading the original document to which the page number is given, compares, from the generated image data of each of a plurality of original documents, page numbers of the plurality of original documents subjected to an OCR processing based on the page number position information, detects missing of an original document among the plurality of read original document, determines that an abnormality exists in the image data corresponding to the missing original document, and re-reads the original document corresponding to the image data determined to be abnormal among the stored respective image data.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
26 September 2021